 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    PENTRICE C. SMITH, SR.,                          No. 2:19-cv-02506-TLN-AC
12                       Plaintiff,
13           v.                                        ORDER
14    CVETICH ILIJA,
15                       Defendant.
16

17          Plaintiff, proceeding pro se, filed the above-entitled action. The matter was referred to a

18   United States Magistrate Judge pursuant to Local Rule 302(c)(21).

19          On December 30, 2019, the magistrate judge filed findings and recommendations herein

20   which were served on Plaintiff and which contained notice to Plaintiff that any objections to the

21   findings and recommendations were to be filed within twenty-one days. (ECF No. 4.) Plaintiff

22   has not filed objections to the findings and recommendations.

23          The Court has reviewed the file and finds the findings and recommendations to be

24   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY

25   ORDERED that:

26          1. The findings and recommendations filed December 30, 2019, are adopted in full; and

27          2. Plaintiff’s request to proceed in forma pauperis (ECF No. 2) is GRANTED but the

28   complaint (ECF No. 1) is DISMISSED without leave to amend because this Court lacks
                                                       1
 1   jurisdiction; and

 2          3. The Clerk of Court is directed to close this case.

 3   Dated: January 30, 2020

 4

 5

 6
                                           Troy L. Nunley
 7                                         United States District Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
